El Juez Asociado Señor Negrón García
emitió una opi-nión concurrente (partes I y II) y de conformidad (parte III). El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad con las partes I y II de la opinión del Tribunal, disidente con la parte III-A y concurrente con el resultado, a la cual se une la Juez Asociada Señora Na-veira de Rodón. La Juez Asociada Señora Naveira de Ro-dón emitió un voto explicativo particular, al cual se une el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad en parte y disidente en parte. El Juez Asociado Señor Co-rrada Del Río hace constar que, aplicando al caso de autos los criterios expuestos en su opinión disidente en el caso Rivera v. Mun. de Carolina, 140 D.P.R. 131 (1996), el Tribunal de Circuito de Apelaciones carecía de jurisdicción para dictar la sentencia emitida el 20 de mayo de 1997, mediante la cual revocó la resolución de la Junta de Plani-ficación de Puerto Rico de 5 de julio de 1996, en la Consulta Núm. 95-06-0682-JGE, en la que se aprobó la consulta de ubicación del sistema de acueducto conocido como el “Su-peracueducto de la Costa Norte” (S.A.N.). No obstante, to-*179mando en consideración que la mayoría de este Tribunal ha entrado a resolver el caso en sus méritos, por entender que el Tribunal de Circuito de Apelaciones sí tenía jurisdic-ción para atender el recurso, expresa su conformidad con la opinión de la mayoría.
— O —